

117 S1191 IS: Biomass Thermal Utilization Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1191IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. King (for himself, Ms. Collins, Ms. Hassan, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to include biomass heating appliances in the energy credit and to extend the credit for residential energy efficient property.1.Short titleThis Act may be cited as the Biomass Thermal Utilization Act of 2021 or the BTU Act of 2021.2.Investment tax credit for biomass heating property(a)In generalSection 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended—(1)by striking or at the end of clause (vii),(2)by adding or at the end of clause (viii), and(3)and by inserting after clause (viii) the following new clause:(ix)open-loop biomass heating property (within the meaning of section 45(c)(3)) heating property, including boilers or furnaces that operate at thermal output efficiencies of not less than 75 percent (measured by the lower heating value of the fuel at nominal output), that are installed indoors, and that provide thermal energy in the form of heat, hot water, or steam for space heating, air conditioning, domestic hot water, or industrial process heat,.(b)Open-Loop biomass heating property definedSection 48(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(6)Open-loop biomass heating property(A)In generalThe term open-loop biomass heating property means any property which—(i)uses open-loop biomass (as defined in section 45(c)(3)) to produce thermal energy in the form of heat, hot water, hot air, or steam, and(ii)is used for space heating, air conditioning, domestic hot water, industrial process heat, or any combination of the foregoing.(B)Requirements for boilers and furnacesSuch term shall not include any boiler or furnace unless such boiler or furnace—(i)operates at thermal output efficiencies of not less than 75 percent (measured by the lower heating value of the fuel at nominal output), and(ii)is installed indoors..(c)Energy percentageSection 48(a)(2)(A)(i) of such Code is amended—(1)by striking and at the end of subclause (IV), and(2)by adding at the end the following new subclause:(VI)open-loop biomass heating property, but only with respect to property the construction of which begins before January 1, 2029, and.(d)Effective dateThe amendments made by this section shall apply to periods after December 31, 2020, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).3.Extension of residential energy efficient property credit(a)In generalSection 25D(h) of the Internal Revenue Code of 1986 is amended by striking December 31, 2023 and inserting December 31, 2028.(b)Application of phaseoutSection 25D(g) of such Code is amended—(1)by striking before January 1, 2023 in paragraph (2) and inserting before January 1, 2022, (2)by striking and at the end of paragraph (2),(3)by redesignating paragraph (3) as paragraph (5) and by inserting after paragraph (2) the following new paragraphs:(3)in the case of property placed in service after December 31, 2021, and before January 1, 2027, 30 percent,(4)in the case of property placed in service after December 31, 2026, and before January 1, 2028, 26 percent, and, and(4)by striking December 31, 2022, and before January 1, 2024 in paragraph (5) (as so redesignated) and inserting December 31, 2027, and before January 1, 2029. (c)Effective dateThe amendments made by this section shall apply to expenditures made after the date of the enactment of this Act. 